IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: S.J.H.-J., A        : No. 103 EAL 2015
MINOR                                   :
                                        :
                                        : Petition for Allowance of Appeal from the
PETITION OF: C.H., MATERNAL AUNT        : Order of the Superior Court


IN THE INTEREST OF: A.O.H.-J., A        : No. 104 EAL 2015
MINOR                                   :
                                        :
                                        : Petition for Allowance of Appeal from the
PETITION OF: C.H., MATERNAL AUNT        : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.